Citation Nr: 0601047	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-29 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  In January 2003 the RO 
denied service connection for hypertension, including as 
secondary to service-connected diabetes mellitus type II.  
The veteran appealed.

In July 2004 the Board remanded this appeal to the RO for 
further development.  After the requested development was 
completed the RO again denied service connection for 
hypertension, including as secondary to service-connected 
diabetes mellitus type II.  


FINDINGS OF FACT

There is no evidence of hypertension in service or for many 
years thereafter, and no competent evidence of a nexus 
between the veteran's currently diagnosed hypertension and 
his period of service or any service-connected disability.


CONCLUSION OF LAW

Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he suffers from hypertension related 
to his active service and possibly due to his service-
connected diabetes mellitus type II.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a).  
Furthermore, secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Certain chronic diseases, including cardiovascular-renal 
disease, including hypertension, may be presumed to have been 
incurred during service if the specified disease becomes 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  the 
veteran's contentions; the service medical records; numerous 
VA progress notes; reports of VA examinations; and statements 
from a private physician.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claim for service connection 
for hypertension, to include as secondary to diabetes 
mellitus type II.

The veteran's service medical records show no in-service 
complaint, diagnosis or treatment of any chronic 
cardiovascular disease, including hypertension.  There are 
elevated blood pressure measurements on separation 
examinations:144/110 in December 1968 and 140/102 in January 
1972.

In an August 2001 letter, a private physician reported that 
the veteran had been diagnosed with diabetes mellitus since 
July 1993.

A December 2002 VA Hypertension examination report addressed 
the possibility of an etiological relationship between the 
veteran's diabetes mellitus type II and his hypertension.  
The examiner diagnosed the veteran with arterial 
hypertension, uncontrolled; diabetes mellitus type II with 
normal renal function; and peripheral venous insufficiency 
with stasis dermatitis.  The examiner noted that diabetes 
mellitus and arterial hypertension are common conditions that 
may coincide in a patient but "they are not etiologically 
related within themselves."

The report of a July 2004 VA Hypertension examination 
undertaken pursuant to the Board remand showed that the 
examiner reviewed the veteran's claims folder.  Upon review, 
the examiner found that the only significant blood pressure 
measurement in the veteran's service medical records was a 
report of elevated blood pressure on a separation exam dated 
December 15, 1968, with a measurement of 144/110 mmHg.  
According to the examiner, the veteran's military records 
showed no evidence of subsequent reports of elevated blood 
pressure, nor any evidence of diagnosis or treatment for 
hypertension.  The examiner stated that the single elevated 
blood pressure found on the veteran's December 1968 
examination did not meet the criteria for a diagnosis of 
arterial hypertension.  According to the examiner, blood 
pressure levels from 1972 to 1977 were within normal limits.  
They were elevated from 1979 on.  The veteran told the 
examiner he was diagnosed with hypertension and diabetes 
mellitus type II at the same time, between 1993 and 1994.  
The examiner found that the veteran's essential hypertension 
had no known etiology.  For all these reasons the examiner 
offered the opinion that the veteran's hypertension was not 
likely related to his elevated blood pressure reading in 
service.

The Board finds that service connection for hypertension is 
not warranted.  There is no record of any in-service 
complaint, diagnosis or treatment of hypertension.  There is 
also no manifestation of hypertension within the one year 
presumptive period.  The veteran has a current diagnosis of 
hypertension; however, that diagnosis was not made for many 
years after service.  The first medical diagnosis of any 
post-service hypertension comes in a VA progress note dated 
in July 2002, approximately 30 years after the veteran's 
separation from active service.  Assuming, arguendo, that the 
veteran was diagnosed with hypertension in 1993 (at the same 
time a private physician indicated the diagnosis of diabetes 
mellitus was first made) that would still be 21 years after 
separation from service.  Finally, a blood pressure reading 
of 130/100 in a March 1979 VA progress note, even if it were 
to be considered the onset of the veteran's hypertension, 
that would still be some 7 years after the veteran's 
separation from service.  See VA progress note dated in July 
2002, VA Hypertension examination report dated in July 2004, 
and VA progress note dated in March 1979.  Therefore, service 
connection may not be established based on chronicity in 
service or post-service continuity of symptomatology for a 
disorder seen in service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488 (1997).  Finally, the Board finds 
that there is no competent evidence in the record to show 
that the veteran's hypertension is related to service.  There 
are diagnoses of hypertension in the record, but no opinion 
that links that disorder to service.  For these reasons, 
service connection for hypertension must be denied on both 
direct and presumptive bases.

The Board finds that secondary service connection is also not 
warranted.  There is no medical evidence in the record that 
the veteran's hypertension is related to his service-
connected diabetes mellitus type II.  In fact, the opinion 
offered at the December 2002 VA examination showed that there 
was no etiological relationship between hypertension and 
diabetes mellitus type II, as conditions.  As such, because 
the veteran's hypertension has not been shown to be related 
to his service-connected diabetes mellitus type II, his claim 
for service connection on a secondary basis must be denied.

The Board has considered the veteran's lay statements; 
however, as a layperson without the appropriate medical 
training or expertise, he is not competent to render a 
probative opinion on a medical matter.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the veteran's claim for 
service connection for hypertension must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for hypertension.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim; this notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent correspondence to the veteran in 
November 2002 and July 2004; statements of the case in 
September 2003; and a supplemental statement of the case in 
October 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, and the pertinent laws and 
regulations, and the reasons for the RO's decisions.  There 
was no harm to the appellant; VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  Any 
defect with regard to the timing of the notice to the 
appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Thus, VA has satisfied its 
"duty to notify" the appellant.

The RO obtained VA treatment records and afforded the veteran 
several VA examinations in connection with his claim.  VA has 
not had any failure to obtain evidence of which VA must 
notify the veteran.  38 C.F.R. § 3.159(e).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  


ORDER

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus type II, 
is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


